Branch, Judge.
In Barrow v. Mikell, 331 Ga. App. 547 (771 SE2d 211) (2015), we affirmed the trial court’s dismissal of Abdou Barrow’s appeal from the cancellation of his driver’s license by the Georgia Department of Driver Services on the ground that Barrow’s appeal was untimely. Id. *535at 550. In Barrow v. Mikell, 298 Ga. 429 (782 SE2d 439) (2016), the Supreme Court of Georgia reversed this Court and held that Barrow’s appeal was timely. Id. at 433. On remand, we vacate our earlier decision and adopt the Supreme Court’s as our own. The trial court’s dismissal of Barrow’s appeal is reversed.
Decided August 16, 2016.
Justin W. Chaney, S. Anne Thompson, for appellant.
Samuel S. Olens, Attorney General, Joseph J. Drolet, Senior Assistant Attorney General, Amy M. Radley, Assistant Attorney General, for appellee.

Judgment reversed.


Barnes, P. J., and Boggs, J., concur.